—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered on or about March 2, 1993, dismissing the CPLR article 78 petition which sought to annul the agency determination removing petitioner’s name from an eligibility list for promotional purposes with the Department of Correction, unanimously affirmed, without costs.
Since petitioner was aware of his "Category B” designation due to excessive absenteeism since March 26, 1990, which justified his having been passed over for promotion three times by February of 1991, prior to his filing a grievance in June of 1991, there is no merit to his claims of arbitrariness, bad faith or retaliatory action on the part of respondents. (See, Matter of Pell v Board of Educ., 34 NY2d 222.) Concur— Sullivan, J. P., Ellerin, Ross, Asch and Tom, JJ.